DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 06, 2021.  In virtue of this communication, claims 1-12 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1-12 are objected to because of the following informalities:  
Claim 1, “(10)”, “(11)”, “(12)”, “(13)” and “(20)” should be deleted
Claim 2, “(10)”, “(20)” and “(30)” should be deleted
Claim 3, “(11)”, “(12)”, “(13)” and “(132)” should be deleted
Claim 4, “(10)”, “(13)” and “(40)” should be deleted
Claim 5, “(13)”, “(40)”, “(131)” and “(132)” should be deleted
Claim 6, “(10)”, “(13)” and “(139)” should be deleted
Claim 7, “(10)”, “(11)”, “(12)”, “(13)” and “(50)” should be deleted

Claim 9, “(11)”, “(12)”, “(13)”, “(50)”, “(141)”, “(142)” and “(143)” should be deleted
Claim 10, “(10)”, “(13)”, “(41)” and “(42)” should be deleted
Claim 11, “(13)”, “(40)”, “(41)”, “(M1)”, “(131)” and “(141)” should be deleted
Claim 12, “(10)”, “(13)” and “(139)” should be deleted
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-12 would be allowable if corrected to overcome the objection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Evans et al. – US 2015/0137700
Prior art Brandes et al. – US 2014/0232288
Prior art Athalye et al. – US 2013/0026923



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 30, 2021